DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Regarding claim 1, line 9, the recitation “the proximity identification signal” should be -- a proximity identification signal
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 9-10  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DeDona (U.S. 2015/0097526).

Regarding claim 1, DeDona (U.S. 2015/0097526) teaches in Fig. 2, a charging control apparatus ([0004], lines 1-2), comprising:
a proximity detection port (34; [0023]) to which a proximity signal (signal via 128 and 132 applied at proximity detect for 116; [0021] [0024]) is input from a connector (40) of a charging cable (for connection between 38 and 40);
a first proximity detection interface (124+126; [0023]) configured to generate a first proximity detection signal (116 detected by 114; [0023] [0024]) based on the proximity signal (signal via 128 and 132 applied at proximity detect for 116; [0021] [0024]);
a controller (114; [0018] [0020]) configured to determine whether the connector (40, Fig. 2) of the charging cable (between 38 and 40) is in proximity ([0021] [0024]) based on the first proximity detection signal (116 detected by 114);
a relay (140; [0027]) (142 controlled by 152 from 114; [0018]) disposed between the proximity detection port (34) and the first proximity detection interface (124+126) and configured to provide the proximity identification signal (signal from buffer to 114; [0048]-[0050]) to the controller (114) based on a control (158; [0027]) by the controller (114).
Regarding claim 2, DeDona teaches in Fig. 2, the charging control apparatus of claim 1, wherein the controller (114; [0018] [0020]) is further configured to allow the relay (140; [0027]) (142 controlled by 152 from 114; [0018]) to provide the proximity identification signal (signal from buffer to 114) when it is determined that the connector (40) of the charging cable (cable between 38 and 40) is not in proximity ([0024], lines 4-5, last 8 lines, detection of charging cable connected/not connected or in proximity/not in proximity to vehicle determined by measured voltage of 116; [0034], lines 1-6, 15-17, 26-28) based on the first proximity detection signal (116). 
Regarding claim 3, DeDona teaches in Fig. 2, the charging control apparatus of claim 2, wherein the controller (114; [0018] [0020]) is further configured to determine that a battery (24) is short-circuited (battery short circuit is determined by 106, [0048], lines 1-5, 13-16, 20-21; proximity detection of charging cable engaged or not engaged [0034], lines 1-6, 15-17, 26-28; [0049], lines 1-2) when the proximity identification signal (signal from buffer to 114) is input after determining that the connector (40) of the charging cable (cable between 38 and 40) is not in proximity ([0024], lines 4-5, last 8 lines, detection of charging cable connected/not connected or in proximity/not in proximity to vehicle determined by measured voltage of 116; [0034], lines 1-6, 15-17, 26-28).
Regarding claim 9, DeDona teaches in Fig. 2, a charging control method of a charging control apparatus of an electric vehicle ([0004], lines 1-2) including a controller (114; [0018] [0020]) for controlling charging of a battery (24), the method comprising: inputting a proximity signal (signal via 128 and 132 applied at proximity detect for 116; [0021] [0024]); generating a first proximity detection signal (116 detected by 114; [0023] [0024]) based on the proximity signal (signal via 128 and 132 applied at proximity detect for 116; [0021] [0024]):  determining whether the charging cable (cable between 38 and 40) is connected based on the first proximity detection signal (116 detected by 114; [0023] [0024]); and 
directly inputting the proximity identification signal (signal from buffer to 114; battery short circuit is determined by 106, [0048], lines 1-5, 13-16, 20-21; proximity detection of charging cable engaged or not engaged [0034], lines 1-6, 15-17, 26-28; [0049], lines 1-2) to the controller (114; [0018] [0020]) when it is determined that the charging cable (cable between 38 and 40) is not connected ([0024], lines 4-5, last 8 lines, detection of charging cable connected/not connected to vehicle determined by measured voltage of 116; [0034], lines 1-6, 15-17, 26-28)
Regarding claim 10, DeDona teaches in Fig. 2, the method of claim 9, further comprising determining a battery (24) short circuit (battery short circuit is determined by 106, [0048], lines 1-5, 13-16, 20-21; [0034], lines 1-6, 15-17, 26-28; [0049], lines 1-2) based on the proximity identification signal (signal from buffer to 114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeDona (U.S. 2015/0097526), as applied above in claim 1, further in view of Jefferies (U.S. 2016/0137082).
Regarding claim 4, DeDona teaches in Fig. 2, the charging control apparatus of claim 1, wherein the controller (114; [0018] [0020]) is further configured to determine whether the connector (40) of the charging cable (cable between 38 and 40) is in proximity ([0021] [0024]) based on the first proximity detection signal (116).
	DeDona does not explicitly teach further comprising a second proximity detection interface configured to generate a second proximity detection signal based on the proximity signal; or the second proximity detection signal
However, Jefferies (U.S. 2016/0137082) teaches in Fig. 1, a first proximity detection interface (handle A control pilot electronics of 120) configured to generate a first proximity detection signal (P(A)) based on the proximity signal (P);
a second proximity detection interface (handle B control pilot electronics of 120) configured to generate a second proximity detection signal (P(B)) based on the proximity signal (P). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second proximity detection interface configured to generate a second proximity detection signal based on the proximity signal of Jefferies’ into DeDona’s, in order to provide further detection of  connection of EVSE to the vehicle(s).
Regarding claim 5, DeDona teaches in Fig. 2, the charging control apparatus of claim 4, in view of Jefferies, wherein the controller (114; [0018] [0020]) is further configured to allow the relay (140; [0027]) (142 controlled by 152 from 114; [0018]) to provide the proximity identification signal (signal from buffer to 114) when it is determined that the connector (40) of the charging cable (cable between 38 and 40) is not in proximity ([0024], lines 4-5, last 8 lines, detection of charging cable connected/not connected or in proximity/not in proximity to vehicle determined by measured voltage of 116; [0034], lines 1-6, 15-17, 26-28) based on the first proximity detection signal (116) or the second proximity detection signal. 
Regarding claim 6, DeDona teaches in Fig. 2, the charging control apparatus of claim 5, in view of Jefferies, wherein the controller (114; [0018] [0020]) is further configured to determine that a battery (24) is short-circuited ([0034] [0048] [0049]) when the proximity identification signal (signal from buffer to 114) is input after determining that the connector (40) of the charging cable (cable between 38 and 40) is not in proximity ([0024], lines 4-5, last 8 lines, detection of charging cable connected/not connected or in proximity/not in proximity to vehicle determined by measured voltage of 116; [0034], lines 1-6, 15-17, 26-28).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeDona (U.S. 2015/0097526) and Jefferies (U.S. 2016/0137082), as applied above in claim 4, further in view of Wang (CN 205681146 U).
Regarding claim 8, DeDona teaches in Fig. 2, the charging control apparatus of claim 4, in view of Jefferies. The combination does not teach (wherein the first proximity detection interface includes) an opto-coupler.
Wang (CN 205681146 U) teaches an opto-coupler (paragraph 11, line 1  of invention content). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an opto-coupler of Wang’s into DeDona’s, in view of Jefferies’, in order to provide a simple and low cost circuit (paragraph 1 of invention content) for proximity or connection detection (disclosed by DeDona and Jefferies).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon the rejected base claim 5, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding claim 7, the prior arts of record do not suggest or teach “wherein the first proximity detection interface includes a first switch to which the first proximity detection signal is input, the second proximity detection interface includes a second switch to which the first proximity detection signal is input, and the controller is further configured to turn off the first switch and the second switch and allows the relay to provide the proximity identification signal when it is determined that the connector of the charging cable is not in proximity.”

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2015/0303737.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 6, 2022